

113 S776 RS: Columbine-Hondo Wilderness Act
U.S. Senate
2013-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 631113th CONGRESS2d SessionS. 776[Report No. 113–291]IN THE SENATE OF THE UNITED STATESApril 22, 2013Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Columbine-Hondo Wilderness in the State
		  of New Mexico, to provide for the conveyance of certain parcels of National
		  Forest System land in the State, and for other purposes. 1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Columbine-Hondo Wilderness
			 Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Definitions.TITLE I—Addition to the National Wilderness Preservation
				SystemSec. 101. Designation of the Columbine-Hondo
				Wilderness.Sec. 102. Wheeler Peak Wilderness boundary
				modification.Sec. 103. Authorization of appropriations.TITLE II—Land conveyances and salesSec. 201. Town of Red River land conveyance.Sec. 202. Village of Taos Ski Valley land
				conveyance.Sec. 203. Authorization of sale of certain National Forest
				System land.2.DefinitionsIn this Act:(1)Red River
			 Conveyance MapThe term Red River Conveyance Map
			 means the map entitled Town of Red River Town Site Act Proposal
			 and dated April 19, 2012.(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.(3)StateThe
			 term State means the State of New Mexico.(4)TownThe
			 term Town means the town of Red River, New Mexico.(5)VillageThe
			 term Village means the village of Taos Ski Valley, New
			 Mexico.(6)WildernessThe
			 term Wilderness means the Columbine-Hondo Wilderness designated
			 by section 101(a).(7)Wilderness
			 mapThe term Wilderness Map means the map entitled
			 Columbine-Hondo, Wheeler Peak Wilderness and dated April 25,
			 2012.IAddition to the
			 National Wilderness Preservation System101.Designation of
			 the Columbine-Hondo Wilderness(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the approximately 45,000 acres of land in the Carson National
			 Forest in
			 the State, as generally depicted on the Wilderness Map, is designated as
			 wilderness and as a component of the National Wilderness Preservation
			 System,
			 which shall be known as the Columbine-Hondo Wilderness.(b)ManagementSubject
			 to valid existing rights, the Wilderness shall be administered by the
			 Secretary
			 in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et
			 seq.),
			 except that any reference in that Act to the effective date of that Act
			 shall
			 be considered to be a reference to the date of enactment of this Act.(c)Incorporation
			 of acquired land and interests in landAny land or interest in
			 land that is within the boundary of the Wilderness that is acquired by the
			 United States shall—(1)become part of
			 the Wilderness; and(2)be managed in
			 accordance with—(A)the Wilderness
			 Act (16 U.S.C. 1131 et seq.);(B)this section;
			 and(C)any other
			 applicable laws.(d)GrazingGrazing
			 of livestock in the Wilderness, where established before the date of
			 enactment
			 of this Act, shall be administered in accordance with—(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines
			 set forth in the report of the Committee on Interior and Insular Affairs
			 of the
			 House of Representatives accompanying H.R. 5487 of the 96th Congress (H.
			 Rept.
			 96–617).(e)Columbine-Hondo
			 wilderness study area(1)FindingCongress
			 finds that, for purposes of section 103(a)(2) of Public Law 96–550 (16
			 U.S.C.
			 1132 note; 94 Stat. 3223), any Federal land in the Columbine-Hondo
			 Wilderness
			 Study Area administered by the Forest Service that is not designated as
			 wilderness by subsection (a) has been adequately reviewed for wilderness
			 designation.(2)ApplicabilityThe
			 Federal land described in paragraph (1) is no longer subject to
			 subsections
			 (a)(2) and (b) of section 103 of Public Law 96–550 (16 U.S.C. 1132 note;
			 94
			 Stat. 3223).(f)Maps and legal
			 descriptions(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare maps and legal descriptions of the
			 Wilderness.(2)Force of
			 lawThe maps and legal descriptions prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except
			 that
			 the Secretary may correct errors in the maps and legal descriptions.(3)Public
			 availabilityThe maps and legal descriptions prepared under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.(g)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to fish and wildlife located on public land in the
			 State,
			 except that the Secretary, after consultation with the New Mexico
			 Department of
			 Game and Fish, may designate zones in which, and establish periods during
			 which, hunting or fishing shall not be allowed for reasons of public
			 safety,
			 administration, the protection for nongame species and associated
			 habitats, or
			 public use and enjoyment.(h)WithdrawalsSubject
			 to valid existing rights, the Federal land described in subsections (a)
			 and
			 (e)(1) and any land or interest in land that is acquired by the United
			 States
			 in the Wilderness after the date of enactment of this Act is withdrawn
			 from—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.102.Wheeler Peak
			 Wilderness boundary modification(a)In
			 generalThe boundary of the Wheeler Peak Wilderness in the State
			 is modified as generally depicted in the Wilderness Map.(b)WithdrawalSubject
			 to valid existing rights, any Federal land added to or excluded from the
			 boundary of the Wheeler Peak Wilderness under subsection (a) is withdrawn
			 from—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.103.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.IILand conveyances
			 and sales201.Town of Red
			 River land conveyance(a)In
			 generalSubject to the provisions of this section, the Secretary
			 shall convey to the Town, without consideration and by quitclaim deed, all
			 right, title, and interest of the United States in and to the one or more
			 parcels of Federal land described in subsection (b) for which the Town
			 submits
			 a request to the Secretary by the date that is not later than 1 year after
			 the
			 date of enactment of this Act.(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 are the parcels of National Forest System land (including any improvements
			 to
			 the land) in Taos County, New Mexico, that are identified as Parcel
			 1, Parcel 2, Parcel 3, and Parcel
			 4 on the Red River Conveyance Map.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights;(2)public
			 rights-of-way through Parcel 1, Parcel 3, and
			 Parcel 4;(3)an administrative
			 right-of-way through Parcel 2 reserved to the United States;
			 and(4)such additional
			 terms and conditions as the Secretary may require.(d)Use of
			 landAs a condition of the
			 conveyance under subsection (a), the Town shall use—(1)Parcel
			 1 for a wastewater treatment plant;(2)Parcel
			 2 for a cemetery;(3)Parcel
			 3 for a public park; and(4)Parcel
			 4 for a public road.(e)ReversionIn the quitclaim deed to the Town under
			 subsection (a), the Secretary shall provide that any parcel of Federal
			 land
			 conveyed to the Town under subsection (a) shall revert to the Secretary,
			 at the
			 election of the Secretary, if the parcel of Federal land is used for a
			 purpose
			 other than the purpose for which the parcel was conveyed, as required
			 under
			 subsection (d).(f)Survey;
			 Administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 Town shall pay the reasonable survey and other administrative costs
			 associated
			 with the conveyance.202.Village of
			 Taos Ski Valley land conveyance(a)In
			 generalSubject to the provisions of this section, the Secretary
			 shall convey to the Village, without consideration and by quitclaim deed,
			 all
			 right, title, and interest of the United States in and to the parcel of
			 Federal
			 land described in subsection (b) for which the Village submits a request
			 to the
			 Secretary by the date that is not later than 1 year after the date of
			 enactment
			 of this Act.(b)Description of
			 landThe parcel of Federal land referred to in subsection (a) is
			 the parcel comprising approximately 4.6 acres of National Forest System
			 land
			 (including any improvements to the land) in Taos County generally depicted
			 as
			 Parcel 1 on the map entitled Village of Taos Ski Valley
			 Town Site Act Proposal and dated April 19, 2012.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights;(2)an administrative
			 right-of-way through the parcel of Federal land described in subsection
			 (b)
			 reserved to the United States; and(3)such additional
			 terms and conditions as the Secretary may require.(d)Use of
			 landAs a condition of the conveyance under subsection (a), the
			 Village shall use the parcel of Federal land described in subsection (b)
			 for a
			 wastewater treatment plant.(e)ReversionIn
			 the quitclaim deed to the Village, the Secretary shall provide that the
			 parcel
			 of Federal land conveyed to the Village under subsection (a) shall revert
			 to
			 the Secretary, at the election of the Secretary, if the parcel of Federal
			 land
			 is used for a purpose other than the purpose for which the parcel was
			 conveyed,
			 as described in subsection (d).(f)Survey;
			 administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 Village shall pay the reasonable survey and other administrative costs
			 associated with the conveyance.203.Authorization
			 of sale of certain National Forest System land(a)In
			 generalSubject to the provisions of this section and in exchange
			 for consideration in an amount that is equal to the fair market value of
			 the
			 applicable parcel of National Forest System land, the Secretary may
			 convey—(1)to the holder of
			 the permit numbered QUE302101 for use of the parcel, the parcel
			 of National Forest System land comprising approximately 0.2 acres that is
			 generally depicted as Parcel 5 on the Red River Conveyance Map;
			 and(2)to the owner of
			 the private property adjacent to the parcel, the parcel of National Forest
			 System land comprising approximately 0.1 acres that is generally depicted
			 as
			 Parcel 6 on the Red River Conveyance Map.(b)Disposition of
			 proceedsAny amounts received by the Secretary as consideration
			 for a conveyance under subsection (a) shall be—(1)deposited in the
			 fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and(2)available to the
			 Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land in the Carson National Forest.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights; and(2)such additional
			 terms and conditions as the Secretary may require.(d)Survey;
			 administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 reasonable survey and other administrative costs associated with the
			 conveyance
			 shall be paid by the holder of the permit or the owner of the private
			 property,
			 as applicable.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Columbine-Hondo Wilderness
			 Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Definitions.TITLE I—Addition to the National Wilderness Preservation
				SystemSec. 101. Designation of the Columbine-Hondo
				Wilderness.Sec. 102. Wheeler Peak Wilderness boundary
				modification.TITLE II—Land conveyances and salesSec. 201. Town of Red River land conveyance.Sec. 202. Village of Taos Ski Valley land
				conveyance.Sec. 203. Authorization of sale of certain National Forest
				System land.2.DefinitionsIn this Act:(1)Red River
			 Conveyance MapThe term Red River Conveyance Map
			 means the map entitled Town of Red River Town Site Act Proposal
			 and dated April 19, 2012.(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.(3)StateThe
			 term State means the State of New Mexico.(4)TownThe
			 term Town means the town of Red River, New Mexico.(5)VillageThe
			 term Village means the village of Taos Ski Valley, New
			 Mexico.(6)WildernessThe
			 term Wilderness means the Columbine-Hondo Wilderness designated
			 by section 101(a).(7)Wilderness
			 mapThe term Wilderness Map means the map entitled
			 Columbine-Hondo, Wheeler Peak Wilderness and dated April 25,
			 2012.IAddition to the
			 National Wilderness Preservation System101.Designation of
			 the Columbine-Hondo Wilderness(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the approximately 45,000 acres of land in the Carson National
			 Forest in
			 the State, as generally depicted on the Wilderness Map, is designated as
			 wilderness and as a component of the National Wilderness Preservation
			 System,
			 which shall be known as the Columbine-Hondo Wilderness.(b)Management(1)In generalSubject
			 to valid existing rights, the Wilderness shall be administered by the
			 Secretary
			 in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et
			 seq.),
			 except that any reference in that Act to the effective date of that Act
			 shall
			 be considered to be a reference to the date of enactment of this Act.(2)Adjacent management(A)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or
			 buffer zone around the Wilderness.(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the
			 Wilderness shall not preclude the conduct of the activities or uses
			 outside the boundary of the Wilderness.(c)Incorporation
			 of acquired land and interests in landAny land or interest in
			 land that is within the boundary of the Wilderness that is acquired by the
			 United States shall—(1)become part of
			 the Wilderness; and(2)be managed in
			 accordance with—(A)the Wilderness
			 Act (16 U.S.C. 1131 et seq.);(B)this section;
			 and(C)any other
			 applicable laws.(d)GrazingGrazing
			 of livestock in the Wilderness, where established before the date of
			 enactment
			 of this Act, shall be allowed to continue in accordance with—(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines
			 set forth in the report of the Committee on Interior and Insular Affairs
			 of the
			 House of Representatives accompanying H.R. 5487 of the 96th Congress (H.
			 Rept.
			 96–617).(e)Columbine-Hondo
			 wilderness study area(1)FindingCongress
			 finds that, for purposes of section 103(a)(2) of Public Law 96–550 (16
			 U.S.C.
			 1132 note; 94 Stat. 3223), any Federal land in the Columbine-Hondo
			 Wilderness
			 Study Area administered by the Forest Service that is not designated as
			 wilderness by subsection (a) has been adequately reviewed for wilderness
			 designation.(2)ApplicabilityThe
			 Federal land described in paragraph (1) is no longer subject to
			 subsections
			 (a)(2) and (b) of section 103 of Public Law 96–550 (16 U.S.C. 1132 note;
			 94
			 Stat. 3223).(f)Maps and legal
			 descriptions(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare maps and legal descriptions of the
			 Wilderness.(2)Force of
			 lawThe maps and legal descriptions prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except
			 that
			 the Secretary may correct errors in the maps and legal descriptions.(3)Public
			 availabilityThe maps and legal descriptions prepared under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.(g)Fish and wildlife(1)In generalNothing in this section affects the jurisdiction of the State with respect to fish and wildlife
			 located on public land in the State, except that the Secretary  may
			 designate areas in which, and establish periods during which, for reasons
			 of public safety, administration, or compliance with applicable laws, no
			 hunting, fishing, or trapping will be permitted in the Wilderness.(2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the
			 public before taking any action under paragraph (1).(h)WithdrawalsSubject
			 to valid existing rights, the Federal land described in subsections (a)
			 and
			 (e)(1) and any land or interest in land that is acquired by the United
			 States
			 in the Wilderness after the date of enactment of this Act is withdrawn
			 from—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.102.Wheeler Peak
			 Wilderness boundary modification(a)In
			 generalThe boundary of the Wheeler Peak Wilderness in the State
			 is modified as generally depicted in the Wilderness Map.(b)WithdrawalSubject
			 to valid existing rights, any Federal land added to or excluded from the
			 boundary of the Wheeler Peak Wilderness under subsection (a) is withdrawn
			 from—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.IILand conveyances
			 and sales201.Town of Red
			 River land conveyance(a)In
			 generalSubject to the provisions of this section, the Secretary
			 shall convey to the Town, without consideration and by quitclaim deed, all
			 right, title, and interest of the United States in and to the one or more
			 parcels of Federal land described in subsection (b) for which the Town
			 submits
			 a request to the Secretary by the date that is not later than 1 year after
			 the
			 date of enactment of this Act.(b)Description of
			 landThe parcels of Federal land referred to in subsection (a)
			 are the parcels of National Forest System land (including any improvements
			 to
			 the land) in Taos County, New Mexico, that are identified as Parcel
			 1, Parcel 2, Parcel 3, and Parcel
			 4 on the Red River Conveyance Map.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights;(2)public
			 rights-of-way through Parcel 1, Parcel 3, and
			 Parcel 4;(3)an administrative
			 right-of-way through Parcel 2 reserved to the United States;
			 and(4)such additional
			 terms and conditions as the Secretary may require.(d)Use of
			 landAs a condition of the
			 conveyance under subsection (a), the Town shall use—(1)Parcel
			 1 for a wastewater treatment plant;(2)Parcel
			 2 for a cemetery;(3)Parcel
			 3 for a public park; and(4)Parcel
			 4 for a public road.(e)ReversionIn the quitclaim deed to the Town under
			 subsection (a), the Secretary shall provide that any parcel of Federal
			 land
			 conveyed to the Town under subsection (a) shall revert to the Secretary,
			 at the
			 election of the Secretary, if the parcel of Federal land is used for a
			 purpose
			 other than the purpose for which the parcel was conveyed, as required
			 under
			 subsection (d).(f)Survey;
			 Administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 Town shall pay the reasonable survey and other administrative costs
			 associated
			 with the conveyance.202.Village of
			 Taos Ski Valley land conveyance(a)In
			 generalSubject to the provisions of this section, the Secretary
			 shall convey to the Village, without consideration and by quitclaim deed,
			 all
			 right, title, and interest of the United States in and to the parcel of
			 Federal
			 land described in subsection (b) for which the Village submits a request
			 to the
			 Secretary by the date that is not later than 1 year after the date of
			 enactment
			 of this Act.(b)Description of
			 landThe parcel of Federal land referred to in subsection (a) is
			 the parcel comprising approximately 4.6 acres of National Forest System
			 land
			 (including any improvements to the land) in Taos County generally depicted
			 as
			 Parcel 1 on the map entitled Village of Taos Ski Valley
			 Town Site Act Proposal and dated April 19, 2012.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights;(2)an administrative
			 right-of-way through the parcel of Federal land described in subsection
			 (b)
			 reserved to the United States; and(3)such additional
			 terms and conditions as the Secretary may require.(d)Use of
			 landAs a condition of the conveyance under subsection (a), the
			 Village shall use the parcel of Federal land described in subsection (b)
			 for a
			 wastewater treatment plant.(e)ReversionIn
			 the quitclaim deed to the Village, the Secretary shall provide that the
			 parcel
			 of Federal land conveyed to the Village under subsection (a) shall revert
			 to
			 the Secretary, at the election of the Secretary, if the parcel of Federal
			 land
			 is used for a purpose other than the purpose for which the parcel was
			 conveyed,
			 as described in subsection (d).(f)Survey;
			 administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 Village shall pay the reasonable survey and other administrative costs
			 associated with the conveyance.203.Authorization
			 of sale of certain National Forest System land(a)In
			 generalSubject to the provisions of this section and in exchange
			 for consideration in an amount that is equal to the fair market value of
			 the
			 applicable parcel of National Forest System land, the Secretary may
			 convey—(1)to the holder of
			 the permit numbered QUE302101 for use of the parcel, the parcel
			 of National Forest System land comprising approximately 0.2 acres that is
			 generally depicted as Parcel 5 on the Red River Conveyance Map;
			 and(2)to the owner of
			 the private property adjacent to the parcel, the parcel of National Forest
			 System land comprising approximately 0.1 acres that is generally depicted
			 as
			 Parcel 6 on the Red River Conveyance Map.(b)Disposition of
			 proceedsAny amounts received by the Secretary as consideration
			 for a conveyance under subsection (a) shall be—(1)deposited in the
			 fund established under Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and(2)available to the
			 Secretary, without further appropriation and until expended, for the
			 acquisition of land or interests in land in Region 3 of the Forest
			 Service.(c)ConditionsThe
			 conveyance under subsection (a) shall be subject to—(1)valid existing
			 rights; and(2)such additional
			 terms and conditions as the Secretary may require.(d)Survey;
			 administrative costs(1)SurveyThe
			 exact acreage and legal description of the National Forest System land
			 conveyed
			 under subsection (a) shall be determined by a survey approved by the
			 Secretary.(2)CostsThe
			 reasonable survey and other administrative costs associated with the
			 conveyance
			 shall be paid by the holder of the permit or the owner of the private
			 property,
			 as applicable.December 10, 2014Reported with an amendment